Case 6:21-cv-01070-PGB-EJK Document 1-1 Filed 06/24/21 Page 1 of 4 PageID 17
    Filing # 126408042 E-Filed 05/07/2021 03:24:55 PM



                                                                    IN THE CIRCUIT COURT OF THE
                                                                    I 0'JUDICIAL CIRCUIT IN AND FOR
                                                                    BREVA RD COUNTY,FLORIDA

            LINDA- NESBITT,                                         CASE NO.: 0S--.2001 - CA-00
                                                                                              17                 5-1 F-)000c-xx

                            Plaintiff

                    VS.


             WALMART,INC, d/b/a WALMART STORE 14 3538,

                            Defendant.


                                                         COMPLAINT

                    COMES NOW the Plaintiff, LINDA NESBITT (hereinafter "NESBITT''), by and through

             her undersigned attorney, hereby sues Defendant, WALMART, INC, d/b/a WALMART STORE

            #3538 (hereinafter"WALMART"),and in support thereof alleges as follows:

                     I.     That this is an action in excess of the Jurisdictional limits ofthis Court, to wit: Thirty

            Thousand Dollars($30,000.00), exclusive ofcosts.

                    2.      That at all times material hereto, Plaintiff NESBITT, was a resident of Brevard

             County, State of Florida and is suijuris.

                    3.      That at all times material hereto, Defendant, WALMART, was a foreign profit

             corporation conducting business in Brevard County, Florida, and doing such at the following

             location: at 8500 N. Wickham Road, Melbourne, FL 32940(hereinafter "subject premises").

                    4.       Venue is proper in Brevard County, Florida because the incident upon which this

             Complaint is based occurred in Brevard County, Florida.




                                            EXHIBIT "A"
Case 6:21-cv-01070-PGB-EJK Document 1-1 Filed 06/24/21 Page 2 of 4 PageID 18



                  5.      That at all times material hereto Defendant. WALMART,owned, occupied, and/or

          controlled the subject premises, including the area immediately surrounding it such as the parking

          lot and/or entrance area ofthe subject premises.

                  6.      That at all times material hereto, Defendant, WALMART, had control of

           maintenance and upkeep ofthe subject premises.

                  7.      That at all times material hereto, the parking lot/Garden entrance area of the subject

          premises contained a portion ofthe pavement that was in a state of disrepair and/or was uneven.

                  8.       That at all times material hereto, Plaintiff, NESBITT, was a lawful invitee of the

          subject premises.

                  9.      On February 2, 2020, Plaintiff, N li.'SBrrr, sustained severe personal injury when she

          tripped and fell on the uneven portion of the pavement at the parking lot/Garden entrance area of

          the subject premises.

                                                      COUNT I
                                            (Negligence-Premises Liability)

                   Plaintiff, NESBITT, re-alleges paragraphs I through 9 and further alleges:

                   10.    That Defendant, WALMART, owed a duty of care to Plaintiff; NESBIIT, to

           maintain and upkeep the subject property, including the entrance area of the subject property, in a

           reasonably safe condition; refrain from creating a dangerous and hazardous condition and to warn of

          any dangerous conditions on said property which Defendant knew of, or should have known of.

                   I I.    That at all times material hereto, Defendant, WALMART, owed a duty of

           reasonable care to invitees, including the Plaintiff, to adequately train and supervise its employees

           as to prevent trip and fall accidents on the subject premises.
Case 6:21-cv-01070-PGB-EJK Document 1-1 Filed 06/24/21 Page 3 of 4 PageID 19



                 12.      Additionally, Defendant, WALMART, owed a duty of reasonable -care to institute

          and implement adequate policies and procedures to prevent trip and fall accidents on the subject

          premises.

                 13. That at all times material hereto, Defendant. WALMART, breached its duties owed to

          Plaintiff, NESBITT, by negligently maintaining the subject premises in one or more of the

          following ways:

                       a. Failed to make the dangerous and hazardous condition, such as uneven portion of

                          the pavement at the parking lot/Garden entrance area of the subject premises, safe.

                       b. Failed to warn of the dangerous and hazardous condition, such as uneven portion

                          of the pavement at the parking lot/Garden entrance area of the subject premises,

                          that Defendant, knew, or -in the alternative, should have known about.

                       c. Ignored a dangerous and hazardous condition they knew or should have known

                          about.

                       d. Failed to make reasonable inspections.
                       e. Failed to properly monitor, supervise and oversee operations of the subject

                          premises.

                       f. Failed to instruct and warn its invitees of the dangerous and hazardous condition

                          on its premises.

                       g. Failed to secure the subject area to prevent injury.
                       h. Failed to supervise or train its employees/agents in the prevention of trip and fall

                          accidents at the subject premises.

                       i. Failed to establish policies and procedures for the prevention of trip and fall
Case 6:21-cv-01070-PGB-EJK Document 1-1 Filed 06/24/21 Page 4 of 4 PageID 20



                           accidents at the subject premises.

                        j. Defendant was otherwise negligent at the time and place complained of.

          1 4.    As a direct and proximate result of the Defendant, WALMART's, negligence, as

          hereinabove alleged, Plaintiff, NESBITT, fell which caused her to suffer bodily injury resulting

          in pain and suffering including: disability; disfigurement; mental anguish; loss of capacity for the

          enjoyment of life; the hospitalization; medical and nursing care and treatment; loss of earnings;

          loss of ability to earn money; and aggravation of a previously existing condition. These losses

          are either permanent or continuing in nature, and Plaintiff NESBITT, will suffer such losses in

          the future.

                  WHEREFORE, Plaintiff, NESBITT, respectfully demands Judgment for damages against

          Defendant, WALMART,in excess of Thirty Thousand Dollars($30,000.00), plus costs, and further

          demands trial by jury on all issues so triable as a matter of right.



                                                           LAW OFFICE OF SABAN & SOLOMON
                                                           1 50 N. University Dr., Suite 200
                                                           Plantation, Florida 33324
                                                           P:(954)577-2878
                                                           F:(954) 577-2215

                                                              Is/Jahnie Quinn
                                                           J AIMIE QUINN, ESQ.
                                                           Fla. Bar No. 105496
